Citation Nr: 1039952	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to September 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  Records show 
the Veteran's claim was originally denied in a July 1987 rating 
decision.  But there is no indication in his claims file 
suggesting he was ever given notification of that denial, 
including information concerning his procedural and appellate 
rights in the event he wanted to contest it.  Thus, that decision 
did not become final and binding on him.  See 38 U.S.C.A. 
§ 5104(a), (b); 38 C.F.R. § 3.104(a); Best v. Brown, 10 Vet. App. 
322, 325 (1997).  This, in turn, means he did not need to submit 
new and material evidence to reopen this claim - despite the RO 
invoking this requirement in the January and July 2004 decisions 
now at issue.  Best at 325.

To support his claim, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of the 
Board in November 2006.  The Board held his claim in abeyance for 
30 days after the hearing to allow him an opportunity to submit 
supporting evidence, which he did in December 2006 and waived his 
right to have it initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).

In February 2007 the Board remanded the Veteran's claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration - including, in 
particular, to obtain a medical nexus opinion concerning whether 
his current back disorder is attributable to his military 
service.

The Board subsequently issued a decision in April 2009 denying 
the claim, and the Veteran appealed to the U. S. Court of Appeals 
for Veterans Claims (Court/CAVC).



In a May 2009 order, granting a joint motion, the Court vacated 
the Board's decision and remanded the claim to the Board for 
possible further development and readjudication in compliance 
with directives specified.  To comply with the Court's order, the 
Board in turn is remanding the claim to the RO via the AMC for 
further development and consideration.


REMAND

As mentioned, in February 2007, the Board remanded the Veteran's 
claim to the RO via the AMC to obtain a medical nexus opinion 
concerning whether his current back disorder is attributable to 
his military service.  The Veteran is entitled, as a matter of 
law, to compliance with the directives specified in that remand, 
though this compliance need only be substantial, not exact.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146- 47 (1999); and Chest v. Peake, 283 Fed. App. 814 
(Fed. Cir. 2008).

In instructing the RO/AMC to schedule the Veteran for a VA 
orthopedic examination to obtain this necessary medical nexus 
opinion concerning the cause of his back disorder, the Board 
indicated the designated VA examiner should review the claims 
file - including a copy of the Board's February 2007 remand, for 
the Veteran's pertinent medical and other history and provide an 
opinion as to whether it is at least as likely as not (i.e., 50 
percent or greater probability) his current back disorder is 
related to his service in the military.  As also noted in that 
remand, during his November 2006 videoconference hearing, the 
Veteran had testified that he had twice injured his back during 
service and had twice sought treatment for it while in the 
military.

The Veteran had this requested VA Compensation and Pension 
Examination (C&P Exam) in April 2007.  The report of that exam 
indicates that, after reviewing the Veteran's claims file and 
medical history, as well as conducting an objective clinical 
evaluation, the examiner was unable to etiologically link the 
current low back disorder to the Veteran's military service.  
That VA C&P examiner indicated it is less likely than not the 
Veteran's current low back disorder is related to his military 
service.  In discussing the rationale for this unfavorable 
conclusion, that VA C&P examiner made particular note of the fact 
that the only reference to the Veteran's low back during service 
was a clinic visit note on February 24, 1976, when he reported 
having experienced low back pain for 3 to 4 days.  But his pain 
was believed to have been part of a viral syndrome (rather than 
due to an injury) and, in any event, added the VA C&P examiner, 
by May 1977 a subsequent physical examination of the Veteran's 
spine was normal.  In addition, this VA C&P examiner went on to 
point out, there were no clinic medical records available 
prior to March 1987 (so for nearly 10 years following the 
Veteran's discharge from the military in September 1977), showing 
the Veteran was seen for his low back.  Moreover, said this VA 
C&P examiner, while there is a letter in the file in which a 
private physician (referring to a December 2006 statement from 
C.G.H., M.D.) by memory remembers treating the Veteran in years 
past (purportedly on several occasions from 1978 to 1983 for 
episodic back pain and sciatica stemming from an injury sustained 
while in the military), by the Veteran's own report he did not 
begin seeing that physician until the early 1980s.  That 
physician also goes on to acknowledge in her statement that she 
no longer has access to her treatment records from 1978 to 1983, 
the time frame in question, because her practice at that time 
was in another city and state.

So the VA C&P examiner determined the Veteran's current low back 
disorder - degenerative lumbar disk disease, lumbar spondylosis, 
degenerative joint disease of the sacroiliac joints, and left 
lower extremity radiculopathic pain without objective 
neurological findings - bears no relationship whatsoever to his 
past service in the military, and in particular, to the pain he 
complained about in February 1976.

Another statement in the file, incidentally, also dated in 
December 2006 but from P.L.H., D.O., acknowledges she could not 
provide a medical opinion regarding the Veteran's attempt to 
receive assistance as a disabled Veteran because, with review of 
his chart, she had no definitive documentation that his current 
status was caused specifically by a previous injury in service.



The May 2009 Court-granted joint motion, however, indicates that, 
while the April 2007 VA C&P examiner adequately addressed whether 
there is any etiological relationship between the Veteran's 
current back disability and the symptoms (namely, 3 to 4 days of 
pain) he experienced in February 1976, the VA C&P examiner 
neglected to also address whether the Veteran's current back 
disability is, instead, the result of his other claimed injury in 
service.

Concerning this other claimed injury in service, the Veteran 
alleged in a February 2004 statement in support of claim (VA Form 
21-4138) that he fell into a drainage ditch early one morning in 
1977 at Ft. Bragg, North Carolina, during a company march on 
rain-drenched ground, and that, during the many years since, 
he has continued to experience back pain that has gotten 
progressively worse.  His representative more recently indicated 
in the April 2009 Written Brief Presentation that this other 
injury in service occurred in early 1976 (so not 1977), and that 
the bag the Veteran was carrying at the time weighed about 60-70 
pounds.

The Veteran's service treatment records (STRs) are unremarkable 
for documentation of any such additional injury to his back, 
whether in 1976 or 1977.  He indicated in the February 2004 
statement in support of his claim that he was primarily treated 
for injury to his knee, instead, which he had scraped up, but 
that he mentioned to the treating doctor that his back also was 
hurting, and that the doctor possibly suggested some X-rays and 
such.  However, as a young hard charging NCO, the Veteran did not 
think the injury to his back at the time was that serious, only 
to later learn it was when his pain persisted.  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of 
Appeals for the Federal Circuit addressed lay evidence such as 
this as potentially competent to support presence of disability 
during service, even where not corroborated by contemporaneous 
medical evidence such as STRs.  And in Dalton v. Nicholson, 21 
Vet. App. 23 (2007), the Court determined a VA C&P examination 
was inadequate where the examiner did not comment on the 
Veteran's report of in-service injury and, instead, relied on the 
absence of evidence in the Veteran's STRs to provide a negative 
opinion.



Therefore, as the May 2009 joint motion suggests, since the April 
2007 VA C&P examiner did not address whether this additional 
claimed injury, i.e., the Veteran's asserted fall in 1976/77 
while carrying a 60-70 pound bag, is an alternative basis for his 
current low back disability, further comment concerning this 
additional possibility is needed.  See Barr v. Nicoholson, 21 
Vet. App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, VA 
must provide an adequate one or notify the Veteran why one cannot 
be provided).

Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  If possible, have the VA C&P examiner 
that provided the April 2007 opinion again 
review the claims file, including complete 
copies of this remand and the joint motion, 
and provide a supplemental opinion indicating 
the likelihood (very likely, as likely as 
not, or unlikely) the Veteran's current back 
disorder is the result of his other claimed 
injury in service - namely, the purported 
fall into a drainage ditch in 1976/77 
while carrying a 60-70 pound bag (ruck sack) 
during a company march on rain-drenched 
ground at Ft. Bragg, North Carolina.  [Note:  
For purposes of this opinion, the examiner 
may presume this additional injury occurred 
since the Veteran is competent, even as a 
layman, to make this allegation.  Ultimately, 
though, the Board will have to decide whether 
his lay testimony concerning this purported 
additional injury is also credible so as to, 
in turn, have probative value.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal 
concept determining whether testimony may be 
heard and considered") and credibility ("a 
factual determination going to the probative 
value of the evidence to be made after the 
evidence has been admitted")]

The examiner should also address the 
Veteran's assertions of continuous symptoms 
(primarily back pain) since that purported 
additional injury in service - including 
Dr. C.G.H.'s December 2006 statement 
regarding having purportedly treated the 
Veteran on several occasions from 1978-1983 
for episodic back pain and sciatica stemming 
from an injury sustained while in the 
military.

If, for whatever reason, the April 2007 VA 
C&P examiner is no longer available to 
provide this additional comment, then have 
another equally qualified VA examiner provide 
this necessary additional opinion.

Should the examiner determine another 
examination is needed to provide this 
additional supplemental opinion, schedule the 
Veteran for this additional examination.

All diagnostic testing and evaluation needed 
to determine etiology should be performed.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the record.

2.  Then readjudicate the Veteran's claim in 
light of the additional evidence.  If the 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) and 
give them time to respond to it before 
returning the file to the Board for further 
appellate consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

